Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Reasons for Allowance
1.	Claims 1-20 are allowed.  Claims 1, 3, and 18 are independent.

2.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowable over the prior art of record, including the references cited in section 3 below.  The prior art of record does not teach, in a light emitting unit having a substrate, a light emitting element placed on a first surface of the substrate, a front panel covering the first surface, and a back panel placed on a second surface of the substrate, which is opposite to the first surface, an opening for extracting light emitted by the light emitting element is formed in the front panel, the opening formed to overlap a part of a light emitting surface of the light emitting element, in orthogonal projection with respect to the first surface, the back panel has a thermal conductivity higher than that of the front panel, and includes a projecting portion that projects toward the first surface, and the projecting portion is in contact with at least one of the first surface, the light emitting element, or the front panel.

	Claims 2 and 5-20 depend on claim 1, directly or indirectly.

	Claim 3 is allowable over the prior art of record, including the references cited in section 3 below.  The prior art does not teach, in a light emitting unit having a substrate, a light emitting element placed on a first surface of the substrate, a front panel covering the first surface, and a back panel placed on a second surface of the substrate, which is opposite to the first surface, the back panel has a thermal conductivity higher than that of the front panel, an opening for extracting light emitted by the light emitting element is formed in the front panel, an inner wall of the front panel, which includes a circumferential wall of the opening, has a ventilation portion including at least one of a trench or a through hole extending from the inner wall to an outer edge of the front panel, and an area of the ventilation portion formed in the circumferential wall of the opening is 1% (inclusive) to 20% (inclusive) of an area of the circumferential wall of the opening.
	Claim 4 depend on claim 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	For publication purpose, claims 1-20 will be renumbered as claims 1, 2, 19-20, 3-13, 16-17, 14-15, and 18, respectively.

Pertinent Prior Art
4.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Umura (US 6902309) discloses a light emitting unit having a lead frame (22) made of iron-containing copper to improve heat radiation performance of the light emitting unit board (Figs. 4-10)
	Enomoto et al. (US 9357095), Fig. 5

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674